Shaw, C. J.
1. A preliminary objection, taken by the defendant to the maintenance of this action, is, that the plaintiff, having mortgaged his estate to the Hospital Life Insurance Company, is not the owner in fee, and cannot maintain this action of trespass. It is among the most familiar rules of law, that a plaintiff need not be the owner of an estate to maintain trespass quare clausum fregit. He may have a lawful possession, which is sufficient to enable him to maintain an action for an injury to the possession. But further ; a mortgagor in possession, before entry by the mortgagee, and especially before condition broken, is to most purposes regarded as owner of the estate. The fee is considered to be in the mortgagee, for all purposes necessary to the security of his debt; but in other respects, and as to strangers, a mortgage is considered merely as a pledge. In the present case, the plaintiff had mortgaged his estate for the security of a debt payable in five years, which term had not expired at the time of the supposed trespass, and the condition was not then broken. The court are therefore of opinion that such mortgage did not affect the plaintiff’s right to maintain the action.
2. Nor do'we think the rights of these parties are affected by the deed made by Hall to Gilbert, to enable him to execute a moitgage to Messrs. Guild & Savage, after which Gilbert re-conveyed to Hall. The manifest object of the transaction was, to enable Gilbert to make a good charge on the estate, as security for a loan of money, and that end being accomplished, to place the parties in the same situation, which they were in before. The relative rights of Hall & Gilbert, under their previous contracts, remained as before. Hall’s obligation to convey, and Gilbert’s obligation to build, and pay for the land, were the same after these conveyances as before.
*3573. But the main question is, whether this action can be maintained against the defendant, to recover damages for acts done by Gilbert; and this depends upon the relation in which they stood to each other.
The ground taken by the plaintiff is, that the defendant was owner in fee of a lot of land adjoining his own ; that acts were done on that land, pursuant to some arrangement made between the defendant and Gilbert, by which the plaintiff’s partition wall was undermined and injured ; and that, for this damage, the defendant, as such employer and owner, is responsible. Whether trespass would be the proper form of action to try that question, where the principal has commanded the particular act to be done, we give no opinion ; it not having been made in the argument. It would probably be a mere question of costs, not afecting the merits.
The principle that a master or employer of another is responsible in damages to a third person, for negligence, carelessness, want of skill in the service, in which he is engaged, or in pursuing the business for which he is employed, is well settled, as well in this Commonwealth as in England. Sproul v. Hemmingway, 14 Pick. 1. Stone v. Codman, 15 Pick. 297. It will not be necessary to consider the general question, when and to what cases the maxim respondeat superior applies ; because it is manifest that the question now before us must depend upon that branch of the subject, which affects the owners and occupiers of real estate, and determines to what extent, and for what acts of carelessness, negligence or mismanagement, done upon or near their premises, they are responsible to strangers.
The leading cases on this subject are Stone v. Cartwright, 6 T. R. 411. Bush v. Steinman, 1 Bos. & Pul. 404. Lonsdale v. Littledale, 2 H. B. 267. These cases are reviewed and commented upon, and their true effect and bearing stated, in Laugher v. Pointer, 5 Barn. & Cres. 547, in which the judges of the court of king’s bench were equally divided upon the ciicumslances of that particular case, which turned upon the liability of the owner of a coach.
The generi>l principle to be extracted from the cases, in re*358gard to the use of real property, is, that the owner of real estate, either absolutely or for the time being ; he who has the management and control, and takes the benefit and profit of the estate ; he at whose expense and on whose account the business is conducted ; shall be responsible to third persons for the care le.isness, negligence or want of skill of those who are carrying on and conducting the business, by which they are damnified ; and this, whether the persons, thus employed and engaged, are working on wages or by contract; and whether they are employed directly by the principal, or by a steward, agent or manager having the superintendence of his estate. Several principles of law seem to be referred to, as the source of this respon sibility. One is, that he who does an act by another does it himself. Though not the work of his hands, it is the result of his will. His mind, his intent and his purposes are the efii cient cause of the operations conducted by others. It is therefore he, who, in the conduct of his own business, causes the damage complained of, and it is of him that redress shall, be ob tained.
Another well known principle is, that every one shall so use his own property, as not, in the management of it, to hurt that of another. Having the power to determine what agents shall be employed, what business shall be carried on, upon the estate of which he has either the ownership or the enjoyment and possession, it is alike the dictate of justice and public policy, that he shall be responsible for the conduct of those whom he may employ or dismiss, and whose movements he has the power to direct.
These principles seem to be recognized in all the cases cited. Stone v. Cartwright was an action against one who had been appointed by the court of chancery guardian of a minor. The action was for injury to the premises of the plaintiff, from working a colliery of the minor, under the general superintendence of the defendant. Lord Kenyon, after stating that the action would not lie, says, “ I have ever understood that the action must either be brought against the hand committing the injury, or against the owner, for whom the act was done”; adding, “ the *359present defendant has no interest in the colliery, nor was it worked for his benefit.” In Lonsdale v. Little dale, the judgment may be gathered from the record; the reasons are not stated. Bush v. Steinman was a very peculiar case, and much discussed. The defendant had purchased a house near a road, and contracted with a surveyor to repair it for a stipulated sum. He employed a carpenter, the carpenter a bricklayer, and the latter a lime-burner ; and the act, which caused the injury to the plaintiff, was done by the lime-burner’s servant, in laying a heap of lime in the road. At the trial, Eyre, C. J. thought the relation was too remote, and that the action would not lie. But after a full argument, he concurred with the other judges in the contrary opinion. The ground he put it upon was this Here, he says, the defendant, by a contractor and by agents under him, was repairing his house ; the repairs were done at his expense, and the repairing was his act. Heath, J. founded his opinion upon the single point, that all the sub-contracting parties were in the employ of the defendant; and Rooke, J. states the general proposition, that he who has work going on for his benefit, and on his own premises, must be civilly answerable for the acts of those whom he employs. And in the later case of Laugher v. Pointer, though the judges differed upon the facts of that case, (which was an action against the owner of a coach, drawn by the horses, and driven by a man employed by the owner of the horses,) they all agreed in the principle as to the owner of real estate. It is not only the owner of a farm or a mine, but an owner, on whose account and by whose funds it is carried on, by himself or others for him, who is responsible ; and because these acts are his acts. It is put upon the ground that the acts were upon or in respect of the property of the defendants, of which they were in possession at the time. The judges, who thought the owner of the coach was not responsible, distinguished that from the case of the owner of real estate, because if one have the control and management of all that belongs to his house or land, it is his fault if he do not so exercise his authority as to prevent injury to another.
From this view of the law, it is manifest that we are not mere*360ly to inquire who is the general owner of the estate, in ascertaining who is responsible for acts done upon it injurious to another, but who has the efficient control; for whose account, at whose expense, under whose orders, is the business carried on, the conduct of which has occasioned the injury.
The case of Leslie v. Pounds, 4 Taunt. 649, is strongly in confirmation of the same general doctrine. For though the general owner was held liable whilst the estate was under lease to a tenant, yet it was not upon the ground that he was the general owner, but because he had taken upon himself to make repairs, and had the actual care and management of the house ; the tenant having moved out whilst the house was under repair.
In applying these principles to the present case, the court are of opinion, that Hall & Gilbert did not stand in the relation of superior and subordinate, or employer and person employed. In May, 1836, they entered into a contract under seal, by which Hall covenanted to convey the land to Gilbert, and Gilbert covenanted to build a brick house upon the land; the house to be completed and the money paid by the 1st of October following. Each party stipulated to do every thing proper on his part to be done, to carry this agreement into effect. The actual and exclusive possession of the land, being absolutely necessary to the building of the house, it was a stipulation that Gilbert should have such an exclusive possession, and superseded all power and control of the owner over it, for the time being, as effectually as a formal lease for years. But it was contended that this agreement stipulated for the completion of the house and the payment of the money, by the 1st of October, and that the right of possession terminated at that time. But as time is not of the essence of a contract of this nature, if the parties mutually acquiesced in the extension of the time, there would be good ground to hold that the contract was still in force ; at least the right of possession, on the part of Gilbert, would continue until the owner thought fit to enter ; which he never did. But it does not stand merely on this ground. By an indorsement signed by Hall, the contract, so far as required for building the house by the 1st of October, was continued in force one month ; and by a second *361indorsement, it was lurther continued till January 20th, which fully covers the time, at which the alleged act was done, of which the plaintiff complains. There are also receipts of bank shares, indorsed after October 1st, as received on account of the purchase money. These receipts of bank shares, compared in date with the mortgage to Messrs. Guild & Savage, were probably the proceeds of the loan thereby obtained. On the 1 st of February following, a settlement was made, by which the purchase money for this lot was included in an account then stated. From these circumstances, it is manifest that this contract was continued in force till after the time of the alleged trespass. It was, however, contended by the counsel for the plaintiff, that by the terms of these indorsements, the contract was continued in force only as it respected the time for building the house, and not for the payment of the purchase money for the land. But it was as incident to the building of the house, that the exclusive possession and control of the land was necessary, and of course such possession and control were continued.
Further ; Gilbert could in no sense be considered as building this house on account of Hall; but on his own account. He was building it on land of which Hall at the time held the fee, as security for the purchase money of the land ; but he had a covenant for a conveyance, which might be specifically enforced ; and when performed, the building would enure wholly to his benefit. That the parties so understood it, is manifest from an express though unnecessary stipulation in the agreement itself, that an application might be made to a court of chancery for a specific performance of the contract. If the building should in any event enure to the benefit of Hall, as owner of the land, it would be by a breach, and not under a performance of the contract. The understanding and agreement of the parties were, that Gilbert should build on his own account; and the law would imply no promise on the part of Hall to pay for such building, against the express agreement of the parties. In ascertaining the rights and obligations of the parties, we must presume that they looked to the performance, and not to the violation of their agreement. It seems therefore very clear, that for the work thus done, in *362building the house, Gilbert could have had no right of action against Hall as upon a quantum meruit, nor could the persons working under Gilbert have had any claim for their services on Hall, as employer, or owner of the land.
We consider, therefore, that the work, of the careless and unskilful doing of which the plaintiff complains, was not work done by the defendant, or by his order or direction, or at his expense, or for his benefit; and though done on land of which he was the general owner, it was not land of which he at the time had the possession or control', nor by persons appointed and employed by him ; and therefore he was not responsible to the plaintiff for the manner in which it was done ; and that this action cannot be maintained.
As this question depends upon the contracts of the parties, and a few facts, of which there was no dispute at the trial, we think it was the intention of the learned judge who tried the cause, as apparent in the report, to withdraw the question of the relation of the parties from the consideration of the jury, and reserve it as a question of law for the whole court; and that his opinion was pro forma only, with a view of submitting the question of damages to the jury. Upon the view we have taken of the law, it has become unnecessary to express any opinion on the motion for a new trial on the ground of excessive damages.
Verdict set aside, and a new trial granted.